Name: Commission Regulation (EEC) No 2844/81 of 30 September 1981 on detailed rules for the application of Council Regulation (EEC) No 1796/81 as regards imports of preserved cultivated mushrooms originating in non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 277/54 Official Journal of the European Communities 1 . 10 . 81 COMMISSION REGULATION (EEC) No 2844/81 of 30 September 1981 on detailed rules for the application of Council Regulation (EEC) No 1796/81 as regards imports of preserved cultivated mushrooms originating in non-member countries States should be obliged to use the import licence system in accordance with the rules laid down in Article 44 of Regulation (EEC) No 3183/80 ; Whereas, in order to facilitate levying the additional amount, it is appropriate to specify the information to be given in the import licences in respect of quantities in excess of those which may be imported free of the said amount, and the necessary administrative formali ­ ties should be laid down ; Whereas, in order that the arrangements provided for by the abovementioned Regulation may be correctly implemented, Article 3a (2) of Regulation (EEC) No 2104/75 (4) should not apply ; Whereas the Management Committee for Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 1118/81 (2), Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures relating to imports of preserved cultivated mushrooms (3), and in particular Article 5 thereof, Whereas Article 3 of Regulation (EEC) No 1796/81 referred to above provides that the quantities which may be imported without payment of the additional amount must be allocated between the supplying countries with due regard for traditional trade flows and new suppliers ; whereas it is necessary to lay down and allocate these quantities for the period 1 October to 31 December 1981 ; Whereas, since the Commission may obtain additional information after the date of entry into force of this Regulation concerning imports carried out during the first three quarters, provision should be made at present for possible revision of the quantities fixed ; Whereas , in order to ensure that the quotas assigned to the Member States are correctly used, the Member HAS ADOPTED THIS REGULATION : Article 1 The quantities referred to in Article 3 of Regulation (EEC) No 1796/81 are hereby allocated between the Member States as follows for the period 1 October to 31 December 1981 : (net weight/tonnes) Country of origin Importing country China Korea Taiwan Hong Kong Spain Other Belgium ) 146 14 17 Luxembourg ) Denmark 256  1    Germany 5 597 2 447 0 230 200 1 624 Greece 8 7 35  62 51 France 3  7   7 Ireland     .   Italy 8  4   1 1 Netherlands -.: 15  13    United Kingdom 20 22 45 4   (') OJ No L 73, 21 . 3 . 1977, p . 1 . (2) OJ No L 118 , 30 . 4. 1981 , p . 10 . (3) OJ No L 183, 4. 7. 1981 , p . 1 . (4) OJ No L 214, 12. 8 . 1975, p . 20 . 1 . 10 . 81 Official Journal of the European Communities No L 277/55  Bei Anwendung von Artikel 4 der Verordnung (EWG) Nr. 1796/81 ist der Zusatzbetrag nicht zu erheben' The tonnages given above may be revired on the basis of data covering quantities for which licences were issued as at 31 October for the purpose of determining the quantity remaining for import during 1981 .  'Ã ¤Ã  Ã Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ  ÃÃ ¿Ã Ã  Ã ´Ã ­Ã ½ Ã ­ÃÃ ¹Ã ²Ã ¬Ã »Ã »Ã µÃ Ã ±Ã ¹ Ã ­Ã ¬Ã ½ Ã Ã ·Ã Ã ¿Ã Ã ½Ã Ã ±Ã ¹ Ã ¿Ã ¹ Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã  Ã ¬Ã Ã ¸Ã Ã ¿Ã 4 Ã Ã ¿Ã  Ã ºÃ ±Ã ½Ã ¿ ­ Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ¬Ã Ã ¹Ã ¸. 1 796/8 Ã , Article 2  Additional amount not applicable if the provisions of Article 4 of Regulation (EEC) No 1796/81 are complied with',  'Le montant supplÃ ©mentaire n est pas applicable si les dispositions de l'article 4 du rÃ ¨glement (CEE) n0 1796/81 sont respectÃ ©es', 1 . The Member States shall ensure that importers established on their territory have free access to the quotas allotted to them. 2. Each Member State shall use import licences for monitoring the quota assigned to it pursuant to Article 1 . Article 44 of Regulation (EEC) No 3183/80 shall apply by analogy for this purpose .  'L importo supplementare non Ã ¨ applicabile se sono osservate le disposizioni dell'articolo 4 del regolamento (CEE) n . 1796/81 ',  Het extra bedrag is niet van toepassing wanneer de bepalingen van artikel 4 van Verordening (EEG) nr. 1796/81 worden nageleefd'. Article 3 Article 4 1 . Import licences issued for quantities exceeding these applied for pursuant to Article 1 shall bear in space 20 a) one of the following entries :  'OpkrÃ ¦vning af tillÃ ¦gsbelÃ ¸b  Forordning (EÃF) nr. 1796/81 ',  'Zu erhebender Zusatzbetrag  Verordnung (EWG) Nr. 1796/81 ',  'Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ  ÃÃ ¿Ã Ã  ÃÃ Ã Ã  Ã µÃ ¯Ã ÃÃ Ã ±Ã ¾Ã ·  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ¬Ã Ã ¹$. 1 796/8 Ã , The Member States shall communicate each week to the Commission the quantities for which import licences are requested :  stating the origin of the products for which the applications are made,  showing separately the quantities for which licences are issued with or without the entries provided for in Article 3 . This information shall be sent to the Commission :  on Wednesday in respect of applications submitted on Monday and Tuesday,  on Friday in respect of applications submitted on Wednesday and Thursday,  on Monday in respect of applications submitted on Friday of the preceding week.  'Additional amount to be levied  Regulation (EEC) No 1796/81 ',  'Montant supplÃ ©mentaire Ã percevoir  RÃ ¨glement (CEE) n0 1796/81 ',  'Importo supplementare da riscuotere  Regola ­ mento (CEE) n . 1796/81 ',  'Te heffen extra bedrag  Verordening (EEG) nr. 1796/81 '. Article 5 Article 3a (2) of Regulation (EEC) No 2104/75 shall not apply. 2 . Import licences issued for products coming from the Maghreb countries and the African , Caribbean and Pacific countries shall bear in box 20 one of the following entries : Article 6  'TillÃ ¦gsafgift opkrÃ ¦ves ikke, hvis betingelserne i artikel 4 i forordning (EÃF) nr. 1796/81 er opfyldt, This Regulation shall enter into force on 1 October 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 September 1981 . For the Commission Poul DALSAGER Member of the Commission